Citation Nr: 1622364	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-26 938	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right total knee replacement.

2.  Entitlement to service connection for left total knee replacement.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1956 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his right and left total knee replacements are due to the wear and tear on his knees in service from jumping on and off tanks.  He also asserts that he sustained a knee injury in service and was treated at a hospital in Germany.  

Unfortunately, the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  See July 2008 Response from the NPRC (reflecting that the veteran's complete medical/dental record is "fire-related"); January 2009 VA Memorandum (Formal Finding of Unavailability of Service Treatment Records.  See also M21-1, Part III, Subpart iii, Chapter 2, Section E, Paragraph 1 (Records Destroyed by Fire at the NPRC).  The NPRC further informed VA that any records from the Surgeon General's Office were also unavailable and presumed destroyed.  

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

After considering the Veteran's assertion of a relationship between his right and left total knee replacements and his active service, and given VA's heightened duty to assist in this case, the Board finds that a VA medical opinion is warranted that addresses the likelihood of an etiological relationship between an event or disease in service and the postservice right and left total knee replacements.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2015).  In rendering an opinion, consideration should be given to the Veteran's postservice work history, to include farming.  

Additionally, as the case is being remanded, the Veteran should be provided another opportunity to identify any outstanding VA or private medical treatment pertinent to this appeal that he would like to submit or have VA obtain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records concerning his knee disabilities, and/or any other relevant evidence pertaining to his claim.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the appellant properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

The AOJ should also secure any outstanding VA treatment records.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, afford the Veteran an appropriate VA examination. 

The examiner should provide an opinion as to whether it is as likely as not (50% or higher probability) that the Veteran's right and/or left total knee replacements had their clinical onset during the Veteran's active service or are related to an event, injury, or disease incurred during active duty service, to include the wear and tear from jumping on and off tanks and/or a knee injury.  Consideration should also be given to his postservice work history, including farming.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.
 
4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




